t c memo united_states tax_court susan l castle petitioner v commissioner of internal revenue respondent docket no 10195-o00 filed date gino pulito for petitioner katherine lee kosar and dennis g driscoll for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for egquita- ble relief relief under sec_6015 with respect to peti- tioner’s taxable_year we must decide whether respondent ‘unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure - - abused respondent’s discretion in denying petitioner relief under that section for that year we hold that respondent did not abuse respondent’s discretion findings_of_fact some of the facts have been stipulated and are so found petitioner resided in las vegas nevada at the time she filed the petition petitioner is a high school graduate and has completed approximately years of college at lorain community college and columbus state during the year at issue petitioner worked full-time for bmw financial services and part-time for dairy queen on date petitioner married roger l castle mr castle at the time of the trial in this case petitioner worked for continental airlines as a flight attendant on date petitioner and mr castle signed form_1040 u s individual_income_tax_return return for their taxable_year joint_return on that date john obrig signed the joint_return as the paid preparer of that return the joint_return showed inter alia wages totaling dollar_figure received by petitioner from adia services inc of ohio and banc one vehicle finance corp income from mr castle’s schedule c computer consulting business of dollar_figure federal_income_tax tax at a time not disclosed by the record petitioner and mr castle applied for and received an automatic_extension of time until date within which to file the joint_return - - of dollar_figure tax withheld from petitioner’s wages of dollar_figure estimated_tax payments of dollar_figure and tax due of dollar_figure on date petitioner filed with the internal_revenue_service irs a return for her taxable_year peti- tioner’s return petitioner did not request or receive an extension of time within which to file petitioner’s return on date almost years after petitioner and mr castle signed the joint_return they filed it with the irs at the time they filed the joint_return petitioner and mr castle did not pay the tax due shown in that return on date respondent assessed the following amounts with respect to the joint_return tax of dollar_figure penalties of dollar_figure and interest of dollar_figure at a time not disclosed by the record but prior to date petitioner and mr castle separated thereafter on date petitioner and mr castle signed a property settlement agreement property settlement agreement that agreement provided inter alia the parties hereto do make the following division and settlement of their property a wife petitioner shall receive as her sole and separate_property ‘the record does not disclose whether petitioner filed that return jointly with mr castle respondent credited dollar_figure of withholding shown in the joint_return against the tax assessed - - any personalty in wife’s possession and personal effects of wife b husband mr castle shall receive as his sole and separate_property any personalty in husband’s possession and personal effects of husband cc husband shall assume and pay the following debts holding wife harmless therefrom all financial and tax obligations as follows a internal_revenue_service in the amount of dollar_figure b internal_revenue_service in the amount of dollar_figure dairy queen c state industrial insurance in the amount of dollar_figure d employment_taxes in the amount of dollar_figure nevada e sales_taxes in the amount of dollar_figure and ef business license fees in the amount of dollar_figure d wife must file individual tax returns for and thereafter and if requested sign an amended joint tax_return with husband for and husband shall pay any sums due of the and tax returns be as to the business_interest of the parties in the corporation known as lantech inc the parties agree that wife shall convey her shareholder interest in the corporation to husband the parties agree that all joint checking ac- counts savings accounts mutual funds etc maintained by --- - the parties are to be closed with the proceeds therein to be divided equally between the parties all other remaining property both real and personal has been divided and distributed by and between the parties pursuant to oral agreement by and between the parties on date petitioner and mr castle divorced the property settlement agreement was incorporated by reference in and made part of the divorce decree on date petitioner submitted to respondent form_8857 request for innocent spouse relief with respect to peti- tioner’s taxable_year on date petitioner wrote a letter to respondent in which she stated inter alia to the best of my recollection a tax_return was filed for the year and all taxes if owed paid as stated before i was not married to roger castle until date and thus would not have any_tax obligation for the tax_year as his spouse i believe he has fraudulently claimed himself as married on his tax_return of i have no whereabouts of mr castle furthermore he took all records and tax returns after our divorce this has been very disheartening for me as i pay all my taxes if owed i feel i should not be held liable or obligated to pay someone else’s tax responsi- bility especially if done unlawfully i also have been threaten by the financial_institution where i took out a short term_loan that was to be paid back by my tax_return this has effected my good credit rating t have filled out and am returning form_8857 reguest for innocent spouse relief reproduced liter- ally - - on date respondent issued to petitioner a letter in response to petitioner’s request for relief from joint_and_several_liability with respect to petitioner’s taxable_year that letter stated inter alia ms susan castle is not entitled to relief from any_tax liability under the provisions of sec_6015 sec_6015 nor f it was determined that ms castle knew or had reason to know of the deficiency and she failed to prove that a hardship would result if she were to pay the liability on date respondent issued to petitioner a final notice final notice of respondent’s determination that peti- tioner is not entitled to relief from joint_and_several_liability under either sec_6015 c or f with respect to peti- tioner’s taxable_year with respect to respondent’s deter- mination under sec_6015 the final notice stated tt is determined that you do not qualify for equitable relief under sec_6015 you have not established all the elements necessary to grant you relief at the time of the trial in this case the total assessed but unpaid liability with respect to the joint_return not including certain accruals was dollar_figure the unpaid liability opinion we review respondent’s denial of relief under section - f for abuse_of_discretion 114_tc_276 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying that relief see 118_tc_106 sec_6015 grants respondent discretion to relieve an individual who files a joint_return from joint_and_several_liability with respect to that return that section provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability in the instant case the parties agree that relief is not avail- able to petitioner under sec_6015 or c thereby satisfy- ing sec_6015 as directed by sec_6015 respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 revenue_procedure to be used in determining whether an individ- ual qualifies for relief under that section section dollar_figure of the court’s jurisdiction in this case is dependent upon sec_6015 see ewing v commissioner t c 114_tc_324 114_tc_276 --- - revproc_2000_15 lists seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 in the instant case respondent concedes that those conditions are satisfied where as here the requesting spouse satisfies the threshold condi- tions section dollar_figure of revproc_2000_15 provides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in question if taking into account all the facts and circumstances the irs determines that it would be inequitable to hold the requesting spouse liable for such liabil- ity where as here the requesting spouse satisfies the thresh- old conditions sec_4 of revproc_2000_15 sets forth the circumstances under which the irs ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid as pertinent here those circumstances which section dollar_figure of revproc_2000_15 and we refer to as elements are a at the time relief is requested the request-- ing spouse is no longer married to the nonrequesting spouse b at the time the return was signed the re- questing spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and --- - c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration rev_proc sec_4 c b pincite we shall hereinafter refer to the elements set forth in sec_4 a b and c of revproc_2000_15 as the marital status element the knowledge or reason to know element and the economic hardship element respectively sec_4 of revproc_2000_15 provides that relief granted under sec_4 of that revenue_procedure is subject_to the following limitations a if the return is or has been adjusted to reflect an understatement_of_tax relief will be avail- able only to the extent of the liability shown on the return prior to any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse turning to the three elements set forth in sec_4 of revproc_2000_15 the presence of which will ordi- narily result ina grant of relief under sec_6015 respon- dent concedes that the marital status element is present in this case with respect to the knowledge or reason to know element petitioner contends that that element is present in this case because at the time of executing the joint_return - petitioner had no reason to believe that any_tax obligation resulting from the filing of the return would not be paid_by roger l castle in support of that contention petitioner testified that she did not even know that the joint_return showed tax due of dollar_figure because she was hurried when she signed it petitioner’s testimony that she did not know that the joint_return showed tax due of dollar_figure is belied by her testimony that she believed the joint_return to be true and correct when she signed it ’ we are not required to and we shall not rely on petitioner’s testimony to establish that she had no knowledge or reason to know that the tax due shown in the joint_return would not be paid see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 ‘in this connection petitioner testified as follows regard- ing the circumstances surrounding her signing of the joint_return i petitioner was at work and mr castle called me and said that i had to meet him at the accountant’s immedi- ately to get there as guickly as possible that i had to sign this return that they were closing so i ran in the door it was a small firm they laid the sheet in front of me i signed the paper they stuck it in an envelope and we left moreover by signing the joint_return petitioner is charged with constructive knowledge of inter alia the tax due shown in that return see 25_f3d_1289 5th cir affg tcmemo_1993_252 see also 992_f2d_1256 2d cir affg tcmemo_1992_228 on the record before us we find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know element is present in the instant case with respect to the economic hardship element petitioner contends that that element is present in this case because currently ms castle is not in a position to pay the unpaid tn determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2000_15 requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301 b proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in perti- nent part information from taxpayer in determining a reasonable amount for basic living_expenses the direc-- tor will consider any information provided by the taxpayer including--- a the taxpayer’s age employment status and history ability to earn number of dependents b the amount reasonably necessary for food clothing housing medical_expenses trans-- portation current tax_payments c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses ez any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director liability in support of that contention petitioner asserts that she petitioner has no assets which can be liquidated to pay this debt and that at the time of the trial in this case she expected to be furloughed from the airline continental airlines in about week petitioner did not proffer any evidence to establish that if she were to pay the unpaid liability she would not be able to pay a reasonable amount for her basic living_expenses indeed except for petitioner’s testimony that she expected to be furloughed from her position with continental airlines shortly after the trial in this case petitioner did not proffer any evidence relating to the factors that sec_301_6343-1 proceed admin regs indicates are to be considered in deter- mining a reasonable amount for basic living_expenses ’ we are unwilling to rely on petitioner’s self-serving and conclusory testimony to support her contention that she would suffer eco- nomic hardship if she were not granted relief under sec_6015 on the record before us we find that petitioner has failed to carry her burden of establishing that the economic hardship element is present in this case at trial petitioner testified that she has a son who was a minor during at least some part of petitioner’s marriage to mr castle petitioner proffered no evidence to establish at rele- vant times her son’s age whether he was her dependent and the amount that she spent with respect to him for basic living_expenses - - although petitioner has not shown that she qualifies for relief under sec_4 of revproc_2000_15 the irs may nonetheless grant relief to her under section dollar_figure of that revenue_procedure that section provides a partial list of positive and negative factors which respondent is to take into account in considering whether respondent will grant an individ- ual relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite as pertinent here sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is divorced from the nonregquesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonregquesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attrib- utable to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b d e and f of revproc_2000_15 as the marital status positive factor the economic hardship positive factor the knowledge or reason to know posi- tive factor the legal_obligation positive factor and the attribution positive factor respectively we note initially that the parties do not dispute that the marital status positive factor the knowledge or reason to know positive factor and the economic hardship positive factor set forth in sec_4 a d and b respectively of revproc_2000_15 are the same as the marital status element the knowledge or reason to know element and the eco- nomic hardship element set forth in sec_4 a b and c respectively of that revenue_procedure with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 respondent concedes that that factor is present in the instant case with respect to the economic hardship positive factor and the knowledge or reason to know positive factor set forth in - sec_4 6b and d respectively of revproc_2000_15 we have found above that petitioner has failed to carry her burden of establishing that the economic hardship element and the knowledge or reason to know element set forth in sec_4 c and b respectively of that revenue_procedure are present in the instant case on the instant record we further find that petitioner has failed to carry her burden of establish- ing that those same positive factors are present for purposes of sec_4 of revproc_2000_15 with respect to the positive factor set forth in sec_4 c of revproc_2000_15 1ie the requesting spouse was abused by the nonrequesting spouse petitioner does not allege and the record does not establish any abuse by mr castle with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 peti- tioner contends that that factor is present in the instant case because mr castle had a legal_obligation to pay the unpaid liability in support of that contention petitioner asserts in accordance with the terms of the property settlement agree- ment roger l castle agreed to assume and pay debts holding petitioner harmless from all financial and tax obliga- tions enumerated therein which included debt to the internal_revenue_service the property settlement agreement on which -- - petitioner relies provided that mr castle was to pay inter alia two debts debts owing to the irs one identified in that agreement as internal_revenue_service in the amount of dollar_figure and the other identified in that agreement as inter- nal revenue service in the amount of dollar_figure dairy queen that agreement does not indicate what type of federal tax debts those amounts represent or to what taxable_year or years those debts relate on the instant record we find that petitioner has failed to establish that the two debts to the irs referred to in the property settlement agreement are part of the unpaid liability on that record we find that petitioner has failed to carry her burden of establishing that the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 is present in the instant case with respect to the attribution positive factor set forth in sec_4 f of revproc_2000_15 respondent concedes on brief that a significant portion of the unpaid liability results from mr castle’s income and is attrib- utable to mr castle petitioner does not contend and the record does not establish that the unpaid liability is solely attributable to mr castle on the record before us we find that petitioner has failed to carry her burden of establish- ing that the attribution positive factor set forth in sec_4 f of revproc_2000_15 is present in the instant case turning to the negative factors weighing against granting relief under sec_6015 set forth in sec_4 of revproc_2000_15 as pertinent here those factors are a attributable to the requesting spouse the unpaid liability is attributable to the request-- ing spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the re- ported liability would be unpaid at the time the return was signed this is an extremely strong factor weigh- ing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid xk k c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b d and f of revproc_2000_ as the attribution negative factor the knowledge or reason to - - know negative factor the economic hardship negative factor and the legal_obligation negative factor respectively we note initially that the parties do not dispute that the knowledge or reason to know negative factor the economic hard- ship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue_procedure we also note that the parties do not dispute that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue_procedure ’ we have found above that petitioner has failed to carry her burden of establishing that the knowledge or reason to know positive factor and the economic hardship positive factor set forth in sec_4 d and b respec-- tively of revproc_2000_15 are present in the instant although we do not believe that those two factors are exactly opposite because the attribution negative factor does not contain the word solely that appears in the attribution posi- tive factor we conclude that respondent’s use of the word solely in describing the attribution positive factor but not in describing the attribution negative factor does not affect our findings and conclusions with respect to those factors in the instant case - - case on the instant record we further find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know negative factor and the economic hardship negative factor set forth in sec_4 b and d respectively of that revenue_procedure are not present in the instant case with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we have found above that petitioner has failed to carry her burden of estab- lishing that the unpaid liability is solely attributable to mr castle however respondent concedes that a significant portion of that liability is attributable to mr castle on the record before us we find that a significant portion of the unpaid liability is not attributable to petitioner with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 we have found above that petitioner has failed to carry her burden of establishing that mr castle had a legal_obligation pursuant to the property settlement agreement to pay the unpaid liabil- ity however the property settlement agreement does not estab- lish that petitioner had a legal_obligation to pay that liabil- ity on the record before us we find that petitioner did not have a legal_obligation under the property settlement agreement to pay the unpaid liability with respect to the negative factor set forth in section - - c of revproc_2000_15 e the requesting spouse has significantly benefited from the unpaid liability petitioner contends that that factor is not present in this case because she received no significant assets or support from mr castle in support of that contention petitioner asserts that when she divorced mr castle she left with her and her son’s personal belongings and clothing the terms of the property settlement agreement do not contradict that assertion however petitioner and mr castle signed that agreement approximately years after the taxable_year at issue and years after they filed the joint_return we conclude that petitioner’s assertion that when she divorced mr castle she took from her marriage to him only her and her son’s personal belongings and clothing is not determinative of whether she significantly benefited from the unpaid liability petitioner did not proffer any other evidence to show that she did not significantly benefit from the unpaid liability on the record before us we find that petitioner has failed to carry her burden of estab- lishing that the negative factor set forth in sec_4 c of revproc_2000_15 is not present in the instant case with respect to the negative factor set forth in sec_4 e of revproc_2000_15 1ie the requesting spouse has not made a good_faith effort to comply with the tax laws in the taxable years following the year to which the request - for relief relates respondent points to the fact that peti- tioner did not timely file petitioner’s return as an indica- tion that she did not make a good_faith effort to comply with the tax laws in at least taxable_year following the taxable_year to which petitioner’s request for relief related 25_f3d_1289 5th cir affg tcmemo_1993_252 petitioner gave no explanation as to why she filed petitioner’s return more than year past the due_date for filing that return on the record before us we find that petitioner has failed to carry her burden of establishing that the negative factor set forth in sec_4 e of revproc_2000_15 is not present in the instant case on the record before us we find that petitioner has failed to carry her burden of establishing any other factors that weigh in favor of granting relief under sec_6015 and that are not set forth in sec_4 and of revenue proce- dure based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to the unpaid liability we have considered all of petitioner’s arguments and conten- tions which are not discussed herein and we find them to be -- - without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
